DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0369881 to PORTER.

Regarding claims 1 and 20, PORTER shows the claimed nonvolatile memory in Fig. 1 as nonvolatile memory 101.  He shows the claimed memory bank as subarray 107-1, for example.
PORTER shows the claimed interface controller as controller 104 which operates as claimed, selecting a row address to move data from a first row to a second row, initiating the procedure of moving the data, and issuing a read command to read the data from the first row (see abstract, 0011, 0013, etc.).

Regarding claims 2 and 23, PORTER explicitly teaches that his procedure is for wear-leveling (see abstract, 0003, 0011, 0012, 0013, 0022-0024, and elsewhere).

Regarding claim 3, PORTER teaches that the data is transferred to a register at the abstract, 0012, 0013, 0022, 0023, and elsewhere.  He shows registers 209 and 246 in Fig. 2.

Regarding claim 4, PORTER’s device operates as claimed (see abstract, 0012, 0013, 0022, 0023, and elsewhere).

Regarding claims 8 and 21, PORTER’s device operates as claimed, since after reading data from a first row, his device writes the data in a second row.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2019/0369881 to PORTER.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 24, PORTER does not disclose that his device performs wear-leveling based on a threshold duration expiring.  The particular time to initiate wear-leveling is an obvious matter of design choice.
Official Notice is taken that it was known to use a threshold duration to determine when to perform wear-leveling. 
It would have been obvious to one of ordinary skill in the art to use a threshold duration to perform wear-leveling so that the amount of difference in wear between different areas of the device is kept to a minimum.

Regarding claim 25, PORTER does not disclose that his device performs wear-leveling based on a threshold quantity of activate commands being issued.  The particular time to initiate wear-leveling is an obvious matter of design choice.
Official Notice is taken that it was known to use a threshold quantity of commands to determine when to perform wear-leveling. 
It would have been obvious to one of ordinary skill in the art to use a threshold quantity of commands to perform wear-leveling so that the amount of difference in wear between different areas of the device is kept to a minimum.

Allowable Subject Matter
Claims 5-7, 9-12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-19 are allowed.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132